190 S.W.3d 566 (2006)
Mary Lou WLODAREK, Respondent,
v.
Timothy J. WLODAREK, Jr., Appellant.
No. ED 86625.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Lawrence G. Gillespie, Gillespie, Hetlage & Coughlin, L.L.C., Clayton, MO, for appellant.
Kimberly J. Bettisworth, Diekemper, Hammond, Shinners, Turcotte & Larrew, P.C., St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
On 16 May 2005, Timothy J. Wlodarek, Jr. (Timothy) filed a Motion for Reimbursement of Child Support. His former spouse, Mary Lou Wlodarek (Mary Lou), filed a Motion to Dismiss, in which she asserted that, because Timothy failed to seek reimbursement when he filed his Affidavit for Termination of Child Support on 1 October 2004, his Motion for Reimbursement is barred by the doctrines of res judicata and collateral estoppel. The Circuit Court for St. Louis County, the Hon. Dennis N. Smith, sustained Mary Lou's Motion to Dismiss; Timothy appeals. We have reviewed the briefs of the parties and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b)(1).